In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                      Filed: September 11, 2014

* * * * * * * * * * * *                        *   *
RAUL TORRES, JR., on behalf of the                 *       UNPUBLISHED
Estate of RAUL TORRES, SR.,                        *
                                                   *
                                                   *       No. 13-943V
                 Petitioner,                       *
                                                   *       Special Master Dorsey
v.                                                 *
                                                   *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                                *       Reasonable Amount Requested to which
AND HUMAN SERVICES,                                *       Respondent Does Not Object.
                                                   *
                 Respondent.                       *
                                                   *
* *     *   *    *   *   *     *   *   *   *   *   *

Michael Adly Baseluos, Baseluos Law Firm, San Antonio, TX, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, D.C., for respondent.

                         ATTORNEYS’ FEES AND COSTS DECISION 1

        On November 27, 2013 (“petitioner”), filed a petition on behalf of the Estate of Raul
Torres, Sr., pursuant to the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-
1 et seq. (2006) (“Vaccine Act”). Petitioner alleged that, as a result of receiving an influenza
(“flu”) vaccine on December 1, 2010, Raul Torres, Sr., suffered from chronic inflammatory
demyelinating polyneuropathy (“CIDP”), Guillian-Barré syndrome (“GBS”), and death. On
May 27, 2014, this case was dismissed for insufficient proof.

       On September 10, 2014, the parties filed a Stipulation of Fact Concerning Attorneys’
Fees and Costs. According to the stipulation, respondent does not object to a total award of
attorneys’ fees and costs in the amount of $4,000.00. In accordance with General Order #9,

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.

                                                       1
petitioner’s counsel represents that petitioner incurred no out-of-pocket expenses in pursuing this
petition.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

           in the form of a check jointly payable to petitioner and petitioner’s counsel, Michael
           Baseluos of the Baselsos Law Firm in the amount of $4,000.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 2

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2